I N THE COURT OF APPEALS

                                                                        FILED
                                                                           October 1, 1996

                                                                       Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
DEBRA J EWELL YOUNG FORD,                          )   BRADLEY CHANCERY
                                                   )   C. A. NO. 03A01- 9606- CH- 00197
                                                   )
               Pl a i nt i f f - Appe l l e e      )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
vs .                                               )   HON. EARL H. HENLEY
                                                   )   CHANCELLOR
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )
DENNI S CLI FFORD FORD,                            )   AFFI RMED AND REMANDED
                                                   )
               De f e nda nt - Appe l l a nt       )




STEPHEN DAVI S CRUMP,               Cha n c e y,   Ka na vos   & Cr ump,     Cl e ve l a nd,     f or
Ap p e l l a nt .


ROGER E. J ENNE, J e nne , Sc o t t & Br ya nt , Cl e ve l a nd, f or a ppe l l e e .




                                          O P I N I O N



                                                                                M M r a y, J .
                                                                                 c ur



       Thi s a ppe a l a r i s e s f r o m t he j udgme nt of t he t r i a l c our t whi c h ,

a mo n g o t he r t hi ngs ,    a wa r de d a di v o r c e t o t he de f e nda nt ,    pr ovi d e d
f o r c u s t ody of t he pa r t i e s '             mi nor c hi l dr e n a nd ma de a di vi s i on o f

t he ma r i t a l e s t a t e .        W a f f i r m t he j udgme nt of t he t r i a l c our t .
                                        e



          The a ppe l l a nt ha s pr e s e nt e d t wo i s s ue s f or our c ons i de r a t i o n :



          1.          Di d t he c ha nc e l l or e r r i n a wa r di ng M s . For d t hr e e
                                                                         r
                      a nnua l pa yme nt s of f i f t e e n t hous a nd dol l a r s a s a
                      por t i on of ma r i t a l pr ope r t y whe n t he pa yme nt s woul d
                      ha ve t o be pa i d f r om Dr . For d' s f ut ur e i nc ome ?

          2.          Di d t he c ha nc e l l or e r r i n a wa r d i ng c us t ody of t he
                      pa r t i e s ' t hr e e mi nor c hi l dr e n t o M s . For d whe r e
                                                                            r
                      t he e vi de nc e e s t a bl i s he d t ha t s he wa s s uf f e r i ng
                      f r om a me nt a l c ondi t i on t ha t , a c c or di ng t o t he
                      pr oof , r e qui r e d e xt e nde d i n- pa t i e nt t r e a t me nt , a nd
                      t ha t s he ha d l e f t t he c hi l dr e n wi t h va r i ous ba by
                      s i t t e r s o n s e ve r a l oc c a s i ons i n or de r t o c a r r y on
                      t wo e xt r a ma r i t a l a f f a i r s ?



          Our r e vi e w o f t he c a s e i s de novo upon t he r e c or d, a c c ompa ni e d

b y a p r e s umpt i on of t he c o r r e c t ne s s of t he f i ndi ngs of f a c t by t h e

t r i a l c o ur t , unl e s s t he pr e ponde r a nc e of t he e vi de nc e i s ot he r wi s e .

Rul e 1 3 ( d) ,         T. R. A. P.      No pr e s umpt i on a t t a c he s t o c onc l us i ons o f

l a w.     Se e Ada ms v. De a n Roo f i ng Co . , 7 15 S. W 2d 341, 343 ( Te nn. Ct .
                                                            .

Ap p . 1 9 86) .



          As t o t he f i r s t         i s s ue ,    t he c our t    i n i t s me mor a ndum opi n i o n

ma ke s        t he    f ol l owi ng   s t a t e me n t :       " Thi s   c our t   al s o   a wa r ds    cas h

i ns t a l l me nt s f or a pe r i od of t hr e e ye a r s a t $15, 000. 00 pe r ye a r .

Thi s p a yme nt          i s d e e me d a por t i on of t he a s s e t s a nd i s not                   t o be

c o n s t r u e d a s a l i mony i n f ut ur o or i n s ol i do. "              The a ppe l l a nt c l a i ms



                                                            2
t ha t    t h i s a wa r d i s a n i mpr ope r di vi s i on of pr ope r t y i n t h a t                                         t he
                                                                                                           1
i n s t a l l me nt a wa r ds mus t be pa i d out of f ut ur e i nc ome .



          W a gr e e t ha t
           e                              a n a wa r d f r om f ut ur e i nc ome i s                           a n i mpr op e r

me t h o d o f d i vi di ng ma r i t a l a s s e t s i n a di vor c e c a s e .                                T. C. A. § 3 6 -

4 - 1 2 1 ( b ) ( 1) ( A) de f i ne s ma r i t a l pr ope r t y a s " a l l r e a l a nd pe r s on a l

p r o p e r t y, bot h t a ngi bl e a n d i nt a ngi bl e , a c qui r e d by e i t he r or b o t h

s p o u s e s dur i ng t he c our s e of t he ma r r i a ge up t o t he da t e of t h e

f i n a l d i vor c e he a r i ng a nd owne d by e i t he r or bot h s pous e s a s of t h e

d a t e of f i l i ng o f a c o mp l a i nt                   f or d i vor c e . . . "                Cl e a r l y,      f ut ur e

i n c o me doe s not f a l l wi t hi n t he de f i ni t i on of ma r i t a l pr ope r t y .



          I n our di s pos i t i on of t hi s i s s ue , howe ve r , we mus t not e t h a t

t he i s s u e i s f r a me d i na c c ur a t e l y.                    The i s s ue a s s t a t e d i s b a s e d

u p o n t h e a s s umpt i on t ha t t he i ns t a l l me nt s mus t be pa i d f r om f ut u r e

i n c o me .         Thi s i s a n i nc or r e c t             a s s umpt i on.             It      a ppe a r s f r om t h e

r e c or d t ha t t he t ot a l a wa r d t o t he a ppe l l a nt i s va l ue d i n e xc e s s o f

$ 3 6 0 , 0 0 0. 00, i nc l udi ng hi s r e t i r e me nt pl a n va l ue d a t a ppr oxi ma t e l y

$ 3 0 0 , 0 0 0. 00 a nd c a s h of a ppr oxi ma t e l y $15, 816. 00.                                I t i s c l e a r t ha t

t he a pp e l l a nt         ha s     i n hi s      por t i on of           ma r i t a l         as s et s ,     s uf f i c i e n t

l i qu i d      as s et s        to   pa y     $45, 000. 00            to    t he        a ppe l l e e     i mme di a t e l y .

Th e r e f or e ,      we do not c ons i de r t he a wa r d a s a n a wa r d t ha t mus t b e

pa i d        out    of     f ut ur e      e a r ni ngs     but        s i mpl y     a     de l a ye d         t r a ns f e r    of

as s et s .         W a r e not pr i vy t o t he c our t ' s r e a s oni ng i n or de r i ng t h a t
                     e


          1
             No i s s u e   is   ma d e   as   t o t he   a mo u n t   of   t he   a wa r d b u t     onl y t he      me t h o d o f
p a y me n t .

                                                                3
t he a wa r d be pa i d i n a nnua l                      i ns t a l l me nt s .    It     ma y or       ma y not         be

a d v a n t a ge ous       f r om a       t ax     vi e wpoi nt        to   pa y     t he     a wa r d       in    a nn u a l

i ns t a l l me nt s .       In    a ny       e ve nt     t he     $45, 000. 00           a wa r d    i s,        wi t ho u t

q u e s t i o n, i nt e nde d by t he t r i a l j udge a s a pa r t of t he di vi s i on o f

p r e s e n t ma r i t a l a s s e t s .         The a ppe l l a nt i s not r e qui r e d t o di s t r i -

b u t e t ha t pa r t of t he ma r i t a l a s s e t s t o t he a ppe l l e e i n l ump s u m.

He ma y ma ke t he di s t r i but i on i n i ns t a l l me nt s or                              he ma y pa y t h e

d i s t r i but i on i mme di a t e l y.             W f i nd no me r i t i n t hi s i s s ue .
                                                      e



         W wi l l ne xt t ur n our a t t e nt i on t o t he i s s ue r e ga r di ng c us t o d y
          e

o f t h e p a r t i e s ' mi nor c hi l dr e n.               As not e d, c us t ody wa s gi ve n t o t h e

mo t h e r .     The a ppe l l a nt             i ns i s t s t ha t     t he f a t he r       i s t he mo r e f i t

p a r e nt t o ha ve c us t ody of t he c hi l dr e n.                      I n c ons i de r i ng t hi s i s s u e ,

we mu s t be a r i n mi nd t ha t i n nonj ur y c a s e s whe r e t he t r i a l j u d g e

s a w a n d he a r d t he wi t ne s s e s a nd obs e r ve d t he i r ma nne r a nd de me a n o r

o n t h e s t a nd, he wa s i n a muc h be t t e r pos i t i on t o j udge t he we i g h t

a nd v a l u e of t he i r t e s t i mon y t ha n we .                  De c i s i ons by t he t r i a l j u d g e

r e g a r d i ng t he c r e di bi l i t y of wi t ne s s e s a r e e nt i t l e d t o gr e a t we i g h t

on a ppe a l .             W l de r
                            i           v.     W l de r ,
                                                i             863 S. W 2d 707,
                                                                      .                       713 ( Te nn.             Ap p.

1992) .        W r e t he e vi de nc e i s c onf l i c t i ng,
                he                                                                  t he we i ght a nd c r e d i -

b i l i t y o f t he t e s t i mony i s f or t he f i nde r of f a c t , a nd t he f i nd i n g

o f t he Tr i a l J udge i n t hi s r e s pe c t , a nonj ur y ma t t e r , wi l l not be

di s t ur be d        on    a ppe a l        u nl e s s   r eal      e vi de nc e        c ompe l s      a    c ont r a r y

c o n c l u s i on.        Se e Sc hl a t e r v .         Ha yni e ,    833 S. W 2d 919
                                                                                .                        ( Te nn.      Ap p .




                                                              4
1991) .           Thi s    pr i nc i pl e ha s       l ong be e n a ppl i e d t o c hi l d c us t o d y

cases.

           I n c hi l d c us t ody c a s e s , t he we l f a r e a nd be s t i nt e r e s t of t h e

c hi l d     is    t he     p a r a mount     c onc e r n,        a nd    t he   de t e r mi na t i on   of   t he

c h i l d' s be s t       i nt e r e s t   mus t   t ur n on t he pa r t i c ul a r f a c t s of e a c h

c a s e . Hol l owa y v. Br a dl e y, 190 Te nn. 565, 230 S. W 2d 1003 ( 195 0 ) .
                                                              .



           I t i s not ne c e s s a r y t o f i nd t ha t one pa r e nt i s unf i t i n or d e r

t o a wa r d c us t ody t o t he ot he r pa r e nt . W r e bot h pa r e nt s a r e f o u n d
                                                      he

t o b e f i t t h i s Cour t ha s r e s or t e d t o a c ompa r a t i ve f i t ne s s t e s t ,

Ba h v . Ba h , 668 S. W 2d 663 ( Te nn. App. 1983) , i n whi c h, c ons i de r i n g
                        .

al l   t h e r e l e va nt        c i r c ums t a nc e s ,       t he Cour t     p l a c e s t he pr i n c i pa l

r e s p o n s i bi l i t y f or r e a r i ng t he mi nor c hi l d wi t h t he pe r s on mos t f i t

t o b e a r t ha t r e s pons i bi l i t y. I d. a t 666.                    I t c a n be i nf e r r e d f r o m

t he t r i a l c our t ' s me mor a ndum t ha t t he c our t a ppl i e d t he c ompa r a t i v e

f i t ne s s t e s t a s s e t out i n Ba h, s upr a .                   Ne i t he r pa r e nt wa s f ound t o

b e u n f i t a nd t he c our t de t e r mi ne d t ha t t he be s t i n t e r e s t s of t h e

c h i l d r e qui r e d c us t ody t o be gi ve n t o t he mot he r .



           The r e i s e vi de nc e i n t he r e c or d t ha t bot h pa r t i e s s uf f e r f r o m

s ome p r o bl e ms .          A t he r a pi s t , M . Rona l d As hl e y t e s t i f i e d t ha t he
                                                    r

h a d c o u n s e l e d wi t h t he a ppe l l a nt ,              t he a ppe l l e e a nd t he t wo ol d e r

c h i l dr e n.     He t e s t i f i e d t ha t i n hi s opi ni on t he a ppe l l e e s uf f e r e d

f r om d e pr e s s i on a nd ha d a n e a t i ng di s or de r ,                  bul i mi a ne r vos a .      In

a d d i t i on , h e t e s t i f i e d t ha t t he a ppe l l e e wa s a " l ove a ddi c t . "                  He



                                                             5
de s c r i be d        " l ove    a ddi c t "    as    " s ome one          who,    whe n       t he y' r e       in     a

r e l a t i o ns hi p, t r i e s t o ge t unc ondi t i ona l pos i t i ve r e ga r d f r om t h e

p e r s o n who t he y' r e i n t he r e l a t i ons hi p wi t h t o t he e xc l us i on o f

t a k i ng c a r e o f t he ms e l ve s wi t hi n a r e l a t i ons hi p . . . . "                     He f ur t he r

t e s t i f i e d t ha t t he a ppe l l a nt s uf f e r e d f r om " ma j or de pr e s s i on. "



         Dr .     J a ne t    Snoddy,         a phys i c i a n,      t e s t i f i e d t ha t      s he wa s we l l

a c qu a i n t e d wi t h t he a ppe l l e e on a s oc i a l r a t he r t ha n a pr of e s s i on a l

b a s i s a n d ha d be e n a ne i ghbor .                 Sh e d e s c r i be d,         f r om he r pe r s o n a l

o b s e r v a t i on s ,     t h e wa y a nd ma nne r i n whi c h t he a ppe l l e e f ul f i l l e d

h e r r o l e a s a pa r e nt .              She wa s ve r y c ompl i me nt a r y a nd s t a t e d t h a t

t he a pp e l l e e ha d a ve r y c l os e r e l a t i ons hi p wi t h he r c hi l dr e n.                         Sh e

f u r t h e r r e l a t e d t ha t t he a ppe l l e e wa s a f i t a nd pr ope r pe r s on, i n

he r    o p i n i on,      t o be a c us t od i a l           pa r e nt .     She ma de no de r oga t o r y

s t a t e me nt s c onc e r ni ng t he a ppe l l a nt                a s a c us t odi a l          p a r e nt .        Sh e

s t a t e d t ha t t he a ppe l l a nt s pe nt l e s s t i me wi t h t he c hi l dr e n be c a u s e

h e wo r k e d.



         The a ppe l l a nt          i ns i s t s t ha t       t he a ppe l l e e wa s de f i c i e nt            as a

c u s t o d i a l p a r e nt b e c a us e s he l e f t t he c hi l dr e n wi t h ba bys i t t e r s .

M . Lo c kha r t , a n i nve s t i ga t or f or t he a ppe l l a nt t e s t i f i e d t ha t he
 r

ha d ke pt        t he a ppe l l e e und e r           s ur ve i l l a nc e f or          s ome f our        hund r e d

hour s .          He       t es t i f i ed    t ha t   t he      a pp e l l e e    di d     us e     ba bys i t t e r s

f r e q u e n t l y,     ho we v e r ,   t he r e i s not hi ng i n t he r e c or d t o i ndi c a t e




                                                           6
t ha t    t he   ba bys i t t e r s      we r e   i na ppr opr i a t e l y    us e d.     He    f ur t h e r

t e s t i f i e d on c r os s e xa mi na t i on a s f ol l ows :



         Q.      And i s n' t i t t r u e a n d d i d you not t e l l me i                 n t he
                 de pos i t i on, M . Loc kha r t , t ha t dur i ng a l l of
                                   r                                                       t he s e
                 hour s of obs e r va t i on a nd s ur ve i l l a nc e , you               ne ve r
                 s a w a ny i na ppr opr i a t e c ondu c t out of t hi s                    l a dy
                 i ns of a r a s — or a ny i na ppr opr i a t e c onduc t a t              al l ?

         A.      No e xt r a - ma r i t a l a f f a i r s wha t s oe ve r .

         Q.      No i na ppr opr i a t e c onduc t wa s wha t I a s ke d you i n
                 de pos i t i on a nd t ha t ' s wha t you t ol d me .  I s t ha t
                 not t r ue , s i r ?

         A.      W l l , I t hi nk a t t ha t t i me y o u we r e r e f e r r i ng t o
                   e
                 e xt r a - ma r i t a l a f f a i r s , a nd t ha t ' s t r ue .

         Q.      W l l , di d you s e e a ny i na ppr opr i a t e c onduc t out of
                   e
                 t hi s l a dy dur i ng t hi s t hr e e o r f our hundr e d hour s
                 of s ur ve i l l a nc e ?

         A.      Tha t ' s a ma t t e r of opi ni on. I pe r s ona l l y c ons i de r ,
                 you know, l e a vi ng t he c hi l dr e n a l o n e f or l ong
                 pe r i ods of t i me wi t h ba bys i t t e r s .

         Q.      Tha t ' s wha t you s a w a nd t ha t ' s wha t you' r e he r e t o
                 t e s t i f y t o.

         A.      Ri ght .   You kno w,            t ha t   woul d j us t      b e my opi ni on,
                 M . J e nne .
                  r

         Q.      Now i s n' t i t t r ue , M . Loc kha r t , t h a t y o u don' t
                                             r
                 know i f t he pe r s on i n t he hous e wa s a ba bys i t t e r or
                 hous e ke e pe r ?

         A.      Cor r e c t .



         The r e i s no e vi de nc e i n t he r e c or d t ha t                t he ba bys i t t e r s o r

h o u s e k e e pe r s we r e i na ppr opr i a t e pe r s ons t o s upe r vi s e t he a c t i vi t i e s

o f t h e c hi l dr e n.         The i nve s t i ga t or t e s t i f i e d t ha t ove r a s i x- mo n t h

p e r i o d hi s onl y obs e r va t i on of i na ppr opr i a t e c onduc t wa s t ha t t h e


                                                       7
a pp e l l e e   wa s        a wa y      f r om he r        c hi l dr e n     mor e     t ha n    he     t hought       wa s

a ppr opr i a t e .



         The r e wa s f ur t he r t e s t i mony e l i c i t e d t ha t t he a ppe l l a nt h a d a

v e r y c l o s e r e l a t i ons hi p wi t h hi s c hi l dr e n.                     The r e i s no s ugge s t i o n

t ha t   t h e a ppe l l a nt            woul d n ot         ha ve be e n a n a ppr opr i a t e c us t od i a l

p a r e nt .



         Co mpa r i ng t he f i t ne s s of t he t wo pa r e nt s i s a f unc t i on t ha t i s

p e c ul i a r l y wi t hi n t he pr ovi nc e of t he t r i a l j udge .                            He wa s pr e s e nt

d u r i n g a l l t he p r oc e e di ngs , h e a r d a l l t he t e s t i mony, s a w a l l t he

wi t ne s s e s a nd j udge d t he i r c r e di bi l i t y.                      He t he r e a f t e r de t e r mi ne d

t ha t t h e mot he r , t he a ppe l l e e he r e , s houl d be t he c us t odi a l pa r e n t .



         The pr e s umpt i on of c or r e c t ne s s whi c h or di n a r i l y a t t a c he s t o

t he t r i a l j udge ' s f i ndi ngs i n a be nc h t r i a l a ppl i e s t o i s s ue s o f

c h i l d c us t ody.            Ba h v.       Ba h ,    s upr a ;        Sc a r br ough v.       Sc a r br ough ,      752

S. W 2 d 9 4 ( Te nn. App. 1988) .
    .                                                     Addi t i ona l l y, t r i a l c our t s a r e ve s t e d

wi t h wi de di s c r e t i on i n ma t t e r s                      of     c hi l d c us t ody a nd r e vi e wi n g

c o u r t s wi l l         not       i nt e r f e r e e xc e pt      upon a s howi ng of                 a n a bus e o f

d i s c r e t i on.        Gr a nt      v.   Gr a nt ,      39 Te nn.          App.     539,      286 S. W 2d 3 4 9
                                                                                                          .

( 1954) .             We      s houl d       not e       pa r e nt h e t i c a l l y,    t ha t     an     " a b us e    of

d i s c r e t i on" s t a nda r d i s not i nc l ude d i n t he s t a nda r d of r e vi e w a s

f o u n d i n Rul e 13( d) of t he Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .

Howe v e r , whe n t he r e i s s uf f i c i e nt e vi de nc e t o do s o, t he c our t ma y



                                                                8
d e t e r mi n e t ha t , ba s e d upon t he ma t e r i a l e vi de nc e , a bus e or a bs e nc e

o f a bu s e of di s c r e t i on ma y be de t e r mi ne d a s a ma t t e r of l a w.                In

t hi s c a s e we f i nd no a bus e of di s c r e t i on.             W f i nd no r e ve r s i b l e
                                                                       e

e r r o r i n gr a nt i ng c us t ody of t he c hi l dr e n t o t he a ppe l l e e .



        I n t hi s c a s e t he a ppe l l e e ha s f i l e d a mot i on t o di s mi s s t hi s

a ppe a l    ba s e d    upon      our   de c i s i on   in   Cobb    v.   Be i e r ,   an   as     ye t

u n r e p o r t e d opi ni on of t hi s c our t          by J udge Fr a nks ,      o p i ni on f i l e d

J u l y 3 , 1996, whe r e i n i t wa s he l d t ha t a f a i l ur e t o f i l e a not i c e

o f a pp e a l wi t h t he a ppe l l a t e c our t c l e r k wa s a f a t a l de f e c t .           In

vi e w of         our   di s pos i t i on of   t hi s    cas e,   t he i s s ue i s     moot .      W,
                                                                                                    e

t h e r e f o r e , de c l i ne t o r ul e on t he mot i on.



        Thi s c a s e i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d t o t h e

a pp e l l a nt    a nd t h i s c a s e i s r e ma nde d t o t he t r i a l        c our t   f or   t he

c o l l e c t i on t he r e of .



                                                          ___________________________ _ _ _
                                                          Don T. M M r a y, J .
                                                                  c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i d i ng J udge
                .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J u dge




                                                     9
                                    I N THE COURT OF APPEALS




DEBRA J EWELL YOUNG FORD,                           )    BRADLEY CHANCERY
                                                    )    C. A. NO. 03A01- 9606- CH- 00197
                                                    )
                  Pl a i nt i f f - Appe l l e e    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
vs .                                                )    HON. EARL H. HENLEY
                                                    )    CHANCELLOR
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
DENNI S CLI FFORD FORD,                             )    AFFI RMED AND REMANDED
                                                    )
                  De f e nda nt - Appe l l a nt     )



                                                   ORDER


        Thi s     a ppe a l    c a me on t o be he a r d upon t he r e c or d f r om t h e

Ch a n c e r y Cour t of Br a dl e y Count y, br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .

        Thi s c a s e i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d t o t h e

a pp e l l a nt   a nd t hi s c a s e i s r e ma n d e d t o t he t r i a l      c our t   f or   t he

c o l l e c t i on t he r e of .




                                                        PER CURI AM